NUMBER 13-18-00527-CV

                               COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


        IN THE INTEREST OF A.M.L.M., T.W.M., AND S.L.M.,
                         CHILDREN


                  On appeal from the 24th District Court
                       of Victoria County, Texas.


                            ORDER OF ABATEMENT

             Before Justices Rodriguez, Longoria, and Hinojosa
                             Order Per Curiam

        This is an appeal of a final order terminating parental rights. This cause is currently

 before this Court because appellant L.A.M.’s counsel, the Honorable Mark A. Davis, has

 failed to timely file appellant’s brief in this matter and is currently suspended from the

 practice of law. 1 Accordingly, as further discussed herein, we abate and remand this


       1See https://www.texasbar.com/AM/Template.cfm?Section=Find_A_Lawyer&template=/Custom

source/MemberDirectory/MemberDirectoryDetail.cfm&ContactID=201542.
appeal to the trial court for the appointment of new counsel.

      Appeals in parental termination and child protection cases are governed by the rules

of appellate procedure for accelerated appeals and include additional expedited deadlines

and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a), reprinted in TEX.

GOV’T CODE ANN., tit.2, subtit. F app. (West, Westlaw through 2017 1st C.S.).              The

appellant's brief is due within twenty days after the later of the date the clerk's record was

filed or the date the reporter's record was filed, and appellee's brief is due within twenty

days after the date the appellant's brief was filed. TEX. R. APP. P. 38.6(a), (b). The

intermediate appellate courts are directed to ensure "as far as reasonably possible" that

appeals are brought to final disposition within 180 days of the date the notice of appeal is

filed. TEX. R. JUD. ADMIN. 6.2(a). In accordance with the limited time for consideration of

these appeals, it is the policy of this Court to limit extensions of time to file a brief to one

ten-day extension of time absent truly extraordinary circumstances. See TEX. R. APP. P.

38.6(d).

       L.A.M.’s counsel has failed to timely file appellant’s brief and is currently suspended

from the practice of law. Over 74 days of the total 180 days in which this type of appeal

is to be disposed have already passed. See TEX. R. JUD. ADMIN. 6.2(a).

       We now ABATE this appeal and REMAND the cause to the trial court for

appointment of new counsel. The trial court SHALL appoint new counsel within seven

days of the date of this order. The trial court must inform newly appointed counsel that

the appellant’s brief is due to be filed within fourteen days after counsel is appointed. We

respectfully request the trial court to impress upon the new counsel the necessity of acting

expeditiously in this case. The trial court shall forward the order appointing new counsel,

along with counsel’s full name, mailing address, telephone number, fax number, email

                                               2
address, and State Bar of Texas identification number to this Court in the form of a

supplemental clerk’s record within seven days from the date of this order.

       It is so ORDERED.

                                                            PER CURIAM
Delivered and filed the
3rd day of December, 2018




                                           3